Citation Nr: 1826712	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-36 567	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) and adjustment disorder with depressed mood, in excess of 50 percent prior to October 17, 2016, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from March 1989 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

On November 9, 2016, prior to the promulgation of a decision in the appeal, VA received written notification from the appellant, through her authorized representative, that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to entitlement to an initial rating for PTSD and adjustment disorder with depressed mood, in excess of 50 percent prior to October 17, 2016, and in excess of 70 percent thereafter, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Lesley A. Rein
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


